Citation Nr: 1140355	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  04-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder including post-traumatic stress disorder (PTSD), and depressive disorder including major depression. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease for the period prior to July 6, 2006. 

4.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease for the period beginning from November 1, 2006.

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.

6.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968, including service in Vietnam from July 1967 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Regarding the coronary artery disease initial staged ratings issues, in a February 2006 rating decision, the RO granted service connection for coronary artery disease and assigned a 30 percent disability rating effective September 8, 2005.  In a September 2006 rating decision the RO increased the disability rating from 30 to 100 percent, effective July 6, 2006, and thereafter assigned a disability rating of 30 percent effective November 1, 2006.  Then, in a May 2007 rating decision the RO increased the assigned disability rating to 60 percent, effective November 1, 2006.

In May 2008 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  

In January 2009 the Board in part remanded this appeal.  

In a December 2010 rating decision, the RO granted a claim previously on appeal for service connection for bilateral peripheral neuropathy of the upper extremities.  Therefore, that claim is no longer on appeal before the Board.

The procedural history shows that the Veteran submitted a claim for an acquired psychiatric disability of PTSD, and VA has addressed the claimed psychiatric disorder as PTSD.  Nonetheless, as reflected in the issue above, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to SMC benefits at the housebound rate, to service connection for bilateral hearing loss and to compensable ratings for his peripheral neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Major depression had its onset in service.

2.  For the period prior to July 1, 2006, the Veteran's coronary artery disease is manifested by findings of an ejection fraction of 60 to 63 percent; and is not manifested by a workload of 5 METS (metabolic equivalent) or less, or by more than one episode of acute congestive heart failure in the previous year.

3.  For the period beginning from November 1, 2006, the Veteran's coronary artery disease is manifested by findings of an ejection fraction of greater than 50 percent, and METs (metabolic equivalent) of 3 to 5 and is not manifested by chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  Major depression was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 

2.  The criteria for an evaluation in excess of 30 percent for coronary artery disease for the period prior to July 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3,102, 4.1-4.7, 4.20, 4.104, Diagnostic Code 7017 (2010).

3.  The criteria for an evaluation in excess of 60 percent for coronary artery disease for the period beginning from November 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3,102, 4.1-4.7, 4.20, 4.104, Diagnostic Code 7017 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision as to the claim for service connection for acquired psychiatric disorder, the Board below grants service connection for an acquired psychiatric disability to include major depression.  As this represents a complete grant of that benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Regarding the coronary artery disease disability rating claim, service connection was granted and an initial rating was assigned in the February 2006 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record contains his available service records, post-service VA treatment records, VA examination reports and the transcript of hearing testimony.  There is no indication of the existence of any pertinent post-service treatment records that are not on file.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examinations as discussed below, which addressed the impact of the subject disability on his ability to work.  

The Board finds that the findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Veteran has not reported that the condition has worsened since the last examination, and thus a remand is not required solely due to the passage of time since the September 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the May 2008 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim of entitlement to service connection for PTSD is based on incidents during the Veteran's service in Vietnam.  In testimony given at his May 2008 travel board hearing, he testified that he had to go to help pick up bodies after an attack in Vietnam.  He witnessed the resulting in body parts, blood, and some gunshot wounded soldiers still alive and in pain.  He testified that the sight of the dead bodies and wounded soldiers resulted in his current psychiatric symptoms, including flashbacks, intrusive thoughts that were diagnosed as PTSD.  The Veteran also testified that he was exposed to enemy attack by shelling and rocket fire into their area during the Tet Offensive when he was in Vietnam.

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3), however, eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3).

Service treatment records reflect no indications of any psychiatric complaints or treatment, or treatment for any physical injury that could be identified as associated with the Veteran's claimed stressors.  The service personnel records show that the Veteran served in Vietnam from July 1967 to July 1968.  

In a June 2010 VA memorandum addressing a PTSD stressor verification review, the author provided a review of the Veteran's personnel file, records from which are contained in the claims file and a review of the Vietnam Order of Battle for the Veteran's Engineer Company during his deployment.  Based on that review, the memorandum corroborated alleged stressors of the Veteran being exposed to enemy attacks while stationed in Long Binh.  Such service reflects conditions, places, types, and circumstances of service consistent with his reports of incidents he experienced resulting in psychiatric stressors he associated with his PTSD.

VA treatment records include a December 2005 "mental health history" report that includes findings of a mental status examination.   That report concludes with an assessment on Axis I of PTSD and major depressive disorder, recurrent, mild.  The report shows that at times, the treating advanced nurse practitioner started the Veteran on Prozac to treat the PTSD and depression symptoms. 

The report of a July 2010 VA compensation and pension examination shows the Veteran was examined for PTSD.  The examiner noted that the evidence on file confirmed stressors associated with multiple rocket and mortar attacks in Vietnam.  Following examination, the report contains an Axis I diagnosis of major depression, recurrent, mild to moderate.  

In the examiner's concluding remarks, he commented that based on the examination results, he concluded that the DSM-IV diagnosis was major depression, recurrent, mild to moderate, which was not caused by or a result of the Veteran's military service.  He also assessed that the Veteran did not meet criteria sufficient for a PTSD diagnosis.  The examiner opined that the depression was primarily related to the Veteran's heart surgery, strokes, and other medical problems and the effect these had had on his life, rather than related to his military service.

In summary, the VA examiner at the July 2010 VA examination did not diagnose PTSD, nor did he relate directly to service the diagnosis of major depression, recurrent, mild to moderate.  The examiner did, however, opine that the depression disorder was primarily related to the Veteran's heart surgery, strokes, and other medical problems.  

Notably, service connection is in effect for several disabilities that would be associated with the "heart surgery, strokes, and other medical problems."  Most conspicuous are the service-connected disabilities of (1) coronary artery disease with coronary artery bypass graft associated with diabetes mellitus and (2) vascular dementia due to cerebrovascular accidents associated with hypertension.  Service connection is also in effect for a number of other disabilities resulting in medical problems for the Veteran.  The disability ratings assigned for each and the combined evaluation of 100 percent reflects a determination that the Veteran's service connected disabilities have resulted in severe medical problems.  

Based on the foregoing, and resolving all reasonable doubt in favor of the appellant, the Board finds that the evidence of record is at least in relative equipoise as to whether an acquired psychiatric disorder to include major depressive disorder is related to the Veteran's service-connected disabilities.  Thus, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


III.  Higher Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).   Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran had appealed the initial rating assigned at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements describing the symptoms of his service-connected coronary artery disease are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Diseases of the heart are evaluated under the Rating Schedule at 38 C.F.R. § 4.104, Schedule of ratings-cardiovascular system.  The Veteran's coronary artery disease, is rated for coronary bypass surgery and resulting residuals under Diagnostic Code 7017.  See 38 C.F.R. § 4.104.  

Diagnostic Code 7017 provides for a 100 percent disability rating for three months following hospital admission for surgery; and thereafter, provides that:

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs (metabolic equivalent) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The claim on appeal reflects the current staged ratings of 30 percent for the period prior to July 6, 2006, and 60 percent for the period from November 1, 2006.  

During the pendency of the claim on appeal the clinical evidence for consideration includes the reports of VA treatment through June 2008, and the reports of VA examinations dated in November 2006, May 2007, and August 2010.

A May 2003 VA radiology chest x-ray record contains an impression of "stable since May 2002... the heart is not enlarged."  

VA treatment records in September 2005 contain impressions indicating that findings were consistent with mild to moderate adenosine induced ischemia; and mild adenosine-induced ischemia.  The report also contains impressions of dilated left ventricle consistent with transient ischemic dilatation (cannot rule out balanced three-vessel disease); and left ventricular ejection fraction calculated to be 63 percent.

A July 2006 VA discharge summary report shows that the Veteran underwent coronary artery bypass grafting times three at that time in treatment of coronary artery disease.  The report noted that the Veteran had an exercise tolerance test in April 2005 and stress thallium in September 2005, both of which were positive; and the left ventricular ejection fraction was estimated at 63 percent.

The report of a November 6, 2006, VA examination provides a history of the heart disease to date, which is consistent with medical record evidence on file.  The examiner noted that the Veteran had a history of coronary artery disease dating to April 2005, when he had developed chest pain.  Stress test and stress thallium test were positive in April 2005, and he had a left ventricular ejection fraction of 60 percent.  A catheterization in October 2005 showed an occluded right coronary artery but minor disease in the left anterior descending with left circumflex.  A repeat catheterization in June 2006 showed significant three-vessel disease, left ventricular function was preserved.  The Veteran underwent three-vessel bypass graft in July 2006, and was currently undergoing cardiac rehabilitation.

During the November 6, 2006 VA examination, the Veteran reported that he had more energy before his coronary bypass graft than afterwards.  He reported that he was tired all the time, had fatigue, and falls asleep easily, taking numerous naps daily and wakens up to 6 to 8 times per night.  The Veteran denied having chest pain.  He had some shortness of breath with rest and more with exertion.  He could walk only about 100 yards before getting short of breath.  He denied having any irregularities or palpitations of the heart.  

On examination, the Veteran's heart had regular sinus rhythm and rate without murmurs.  The report contains a diagnosis of coronary artery disease status post three-vessel bypass graft in July 2006 with METS of 5.0.  The examiner commented that the assignment of a 5.0 METS was because of lack of energy and feeling tired all the time.

A November 2006 VA treatment record contains findings that the heart was not enlarged.  

The report of a May 2007 VA examination shows that the Veteran underwent exercise treadmill testing.  He exercised for two minutes and the estimated METS was at 4.7.  The only complaint the Veteran made was that he had muscle fatigue but he had no shortness of breath or chest pains.  

The report of an August 2010 VA examination shows a history that the Veteran had not had any cardiac procedures since the 2006 coronary artery bypass graft.  The Veteran denied having any angina.  He did experience dyspnea daily with walking, gardening or helping with laundry.  He reported complaints of daily fatigue and dizziness but no syncope.  He denied having had myocardial infarction, congestive heart failure, or rheumatic heart disease.  He had not had any valve surgery, transplant, or angioplasty.  

On examination the Veteran was physically unable to perform a stress test.  On that basis the examiner estimated the maximum METS based on the reported activities, and estimated the maximal METS to be in the 3 to 5 range.  On examination, the Veteran's heart was normal in size; the point of maximal impulse was not displaced; heart rhythm had a regular rate of 72; heart sounds were normal; blood pressure was 120/70; with no evidence of congestive heart failure such as rales, edema, liver enlargement or jugular venous distension.   X-ray examination showed that the heart was normal; there was no failure.  The examination report records findings from echocardiograms in November 2009, of sinus bradycardia right bundle branch block; and in June 2008 of concentric left ventricular hypertrophy.  Ejection fraction was greater than 50 percent.  The report contains a diagnosis of ischemic heart disease. 

Initial Disability Rating in Excess of 30 Percent Prior to July 6, 2006

In summary, the medical evidence during the period prior to July 6, 2006 shows that the ejection fraction in April 2006 was estimated to be 60 or 63 percent.  In order to warrant the next higher disability rating of 60 percent, a lower ejection rate of 30 to 50 percent is necessary, or a lower range of METs is necessary-greater than 3 but not greater than 5 METs.  See Diagnostic Code 7017.  There is no medical evidence during that period showing such criteria have been met. 

The medical records also do not show evidence that the coronary artery disease otherwise meets criteria necessary for a disability rating in excess of 30 percent during the period prior to July 6, 2006.  There is no competent evidence of an episode of acute congestive heart failure in any previous year, so as to meet the criteria of having more than one episode of acute congestive heart failure in the previous year.  Id.  

In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's coronary artery disease does not approximate, or more nearly approximate, the criteria required under Diagnostic Code 7017, for a disability rating in excess of 30 percent for the period prior to July 6, 2006.  

Initial Disability Rating in Excess of 60 Percent from November 1, 2006

The evidence dated since November 1, 2006, shows that the November 2006 VA examiner estimated the Veteran's METS to be 5.  The May 2007 VA examination report shows that on exercise treadmill test, the estimated METS was 4.7.  The examiner at the August 2010 VA examination estimated the maximal METS to be in the 3 to 5 range and the ejection fraction was greater than 50 percent.  

In order to warrant the next higher disability rating of 100 percent, a lower value of 3 METS or less is necessary, or a left ventricular dysfunction with an ejection fraction of less than 30 percent is necessary.  See Diagnostic Code 7017.  There is no medical evidence during the period beginning November 1, 2006 showing such criteria have been met. 

The evidence does not show that the coronary artery disease otherwise meets criteria necessary for a disability rating in excess of 60 percent since November 1, 2006.  There is no competent evidence of chronic congestive heart failure during that period.  In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's coronary artery disease does not approximate, or more nearly approximate, the criteria required under Diagnostic Code 7017, for a disability rating in excess of 60 percent for the period from November 1, 2006.  

Conclusions

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's coronary artery disease with respect to both periods under review.  That disability is productive of workload METS, and left ventricular dysfunction with ejection fractions, at levels  covered and other symptoms contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the disability.  Thus, referral for consideration of extraschedular rating is not warranted.  In reaching the above conclusions, the Board acknowledges that the Veteran has significant coronary artery disease as reflected in the clinical findings on file.  The medical evidence, however, does not reflect that the service-connected disease approximates or more nearly approximates the schedular criteria required to warrant a higher evaluation than now in effect, at any time during the pendency of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Service connection for include major depression is granted.

A disability rating in excess of 30 percent for coronary artery disease for the period prior to July 6, 2006, is denied.

A disability rating in excess of 60 percent for coronary artery disease for the period from November 1, 2006, is denied.



REMAND

In this decision, the Board grants service connection for psychiatric disability as secondary to the Veteran's service-connected heart disability.  Thus, in implementing the Board's determination, the RO assign an effective date and evaluation of the psychiatric disability.  In addition, a 100 percent schedular rating is currently in effect for the Veteran's service-connected disabilities, all of which are related to his service-connected diabetes mellitus and its manifestations, including his coronary artery disease, hypertension, vascular dementia and post-surgical scars.  

38 U.S.C.A. § 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  Further, the Veteran need not file a claim for SMC benefits.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

In this case, although a combined total schedular rating is in effect, this would require considering whether the Veteran is eligible for a TDIU based solely on his service-connected diabetes mellitus, coronary artery disease, and/or psychiatric disability alone.  If so, then any one of those conditions could satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

In this regard, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 294 (remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Further, the Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Thus, on remand, after affording the Veteran a VA examination to determine whether he is unemployable due to his diabetes mellitus and its separately rated manifestations alone, his coronary artery disease alone and/or his psychiatric disability alone, the RO must adjudicate whether entitlement to SMC at the housebound rate is warranted.  Buie; Bradley.

A remand of the Veteran's bilateral hearing loss service connection claim is necessary for the following reasons.  The Veteran was afforded a VA compensation and pension (C&P) examination in July 2010.  Findings from that examination reflect that for VA purposes, the Veteran's impaired hearing meets the criteria to be considered a disability.  See 38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

After examination the diagnosis included that the Veteran had moderate sensorineural right ear hearing loss at 3000 to 4000 Hz; and moderate sensorineural left ear hearing loss at 3000 to 4000 Hz.  The examiner opined that she could not render an opinion (as to the likelihood that the present bilateral hearing loss was related to service) without resorting to speculation.  The examiner based this opinion on the lack of audiometric thresholds on separation examination.  The basis for the opinion is consistent with the report of the July 1968 separation examination, which does not contain any audiometric findings.

However, the Board finds that this opinion is inadequate as the examiner did not provide an adequate rationale for this determination.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence). 

Notably, if the Veteran has a current hearing loss otherwise shown to have begun in service, then he is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran served in Vietnam.  The medical evidence shows a current bilateral hearing loss and the Veteran  has competently and credibly reported a history of military noise exposure in service in Vietnam during that war, consistent with the expected attendant noise from shells and rockets and other weapons to include during the Tet Offensive as testified to and confirmed by the June 2010 memorandum regarding a PTSD stressor verification review.  The remainder of the evidence on file contains some indication that the claimed disability may be associated with acoustic trauma from the inservice noise exposure, regardless of whether or not there is medical information at discharge showing the status of the Veteran's hearing.  38 C.F.R. § 3.159(c)(4).

Therefore, the Veteran should be afforded an examination by an appropriate examiner to obtain an opinion as to whether it is at least as likely as not that any current hearing loss disability had its onset in service or is related to military service, to include injury due to loud noise exposure experienced therein.  

Regarding the basis for that opinion, the examiner should comment on the likelihood that the loud noises experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest any recovered temporary threshold shift in service.  If the examiner finds that auditory hair cell damage to be a likely result of the reported military noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would later result in a greater permanent hearing loss than otherwise would be manifest.  

The Veteran receives treatment from VA.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In a December 2010 rating decision, the RO granted entitlement to peripheral neuropathy of the right and left upper extremities and assigned separate initial noncompensable ratings, effective June 4, 2007.  The RO notified the Veteran of the determinations later that month.  In July 2011 written argument, the Veteran's representative cited the RO's December 2010 grants of service connection and specifically challenged the assignment of noncompensable ratings for the Veteran's peripheral neuropathy of the right and left upper extremities.  The Board accepts the Veteran's representative's July 2011 written argument as a Notice of Disagreement (NOD) with the December 2010 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action: 

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The Veteran should be afforded an opportunity to provide a statement describing his in-service exposure to noise including exposure received in combat including verified exposure to enemy attacks involving rocket fire grenade attacks, and small arms fire and describing continuity of symptoms since service.

3.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hearing loss disability.  The hearing loss examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85(a).  The examiner should review the evidence and examine the Veteran performing all necessary studies, and, for any acquired hearing loss disability diagnosed must opine as to whether it is at least as likely as not that any current right or left ear hearing loss had a clinical onset during the Veteran's service or is related to any in-service disease, event, or injury; or in the case of a hearing loss that constitutes an organic disease of the nervous system, became manifested to a compensable degree within one year of separation from active duty.

The examiner should also provide a medical opinion as to whether it is at least as likely as not that the reported military noise exposure during service resulted in damage to auditory hair cells even though findings may or may not suggest any recovered temporary threshold shift (TTS) in service.  If the examiner finds that auditory hair cell damage in service to be a likely result of the reported military noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would later result in a greater permanent hearing loss than otherwise would be manifest. 

In providing these opinions, the examiner must comment on the Veteran's competent report of in-service acoustic trauma and continuity of symptoms following service.  All findings and conclusions must be set forth in a legible report.

4.  Schedule the Veteran for an appropriate VA examination to determine to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his diabetes mellitus and its separately rated complications alone, his coronary artery disease alone, and/or his psychiatric disability alone.  The claims file must be made available and reviewed by the examiner.  All necessary tests should be conducted and the results reported.  The examiner must indicate the impact the Veteran's diabetes mellitus and its separately rated complications, his coronary artery disease, as well as his psychiatric disability alone on his ability to secure or follow a substantially gainful occupation, to include opining as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due each of these conditions.

5.  Issue the Veteran an SOC with respect to his claims seeking compensable ratings for his peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

6.  Then reconsider the appeal.  In doing so, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his diabetes mellitus alone, coronary artery disease alone and/or psychiatric disability alone.  Thereafter, the RO must adjudicate whether SMC at the housebound rate is warranted.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


